DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2022 has been entered.
 
Status of the Claims
Pursuant to the amendment dated 10/06/2022, claim 12 has been cancelled.  Claims 1-11 and 13-20 are pending.  Claims 1-10 stand withdrawn without traverse.  
Claims 11 and 13-20 are under current examination.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 13-17 and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Zanetti et al. (Farmaci, Vol 18 No 3; publication year 2019) in view of Sheffner (US 3,091,569; issue date: 05/28/1063) and Cordray (US 7,541,052; issue date: 06/02/2009).  

Zanetti discloses a product, Viscoflu Nasal Spray (i.e. a nasal rinse treatment fluid), which has been on the market since July 2018, that is a medical device containing a 3% hypotonic saline solution (NaCl; i.e. a salt) with controlled pH and 6% NAC (N-acetylcysteine).  The product is used to facilitate fluidification and removal of mucous or mucopurulent secretions in the nasal cavity and both breaks up mucus and has anti-inflammatory effects (pages 3-4).  As the composition is a nasal spray, it would have been obvious at the filing date of the instant invention to introduce the spray (i.e. the nasal rinse treatment fluid) into one or more nasal passages as required by instant claim 11.  
The amount of N-acetylcysteine in Viscoflu falls outside the range recited in the instant claims.
Sheffner discloses that N-acetylcysteine is a powerful mucolytic agent (col 1, lines 64-65, paragraph bridging col 2-3).  Sheffner discloses further aqueous formulations of N-acetylcysteine for intranasal instillation (col 3, lines 7-20 and line 33, col 4).  Finally, Sheffner discloses that the N-acetylcysteine may be present in the composition in percentages by weight ranging from 0.05 to 25 % (claim 12).  Thus, one having ordinary skill in the art would have understood that N-acetylcysteine is effective at breaking up mucous in aqueous solutions applied directly to the nasal epithelium in amounts ranging from 0.05% to 25% by weight.  
Although a single example composition contains N-acetylcysteine in an amount outside the range recited in the instant claims, it would have been prima facie obvious to adjust the amount of N-acetylcysteine in the Viscoflu formulation to any amount known to be effective for breaking up mucous because this is the intent of the Viscoflu formulation.  Thus, it would have been prima facie obvious to use N-acetylcysteine within the range disclosed by Sheffner, which overlaps with the instantly claimed range of 0.0125 % to 1 vol %.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05(I).  Although Sheffner discloses the amount of N-acetylcysteine in terms of percent by weight rather than percent by volume, the range is so broad and the density of aqueous solutions is near unity, therefore the examiner considers this range in percent by weight to also overlap with the range in percent by volume as recited in the instant claims.
Zanetti discloses an already prepared product, and does not disclose a process of providing a composition containing the N-acetylcysteine, salt, and alkaline buffering agent, followed by introducing the composition into an aqueous fluid to form a nasal rinse treatment fluid.  
Cordray, in the analogous art of hypertonic nasal irrigation methods (col 2, lines 5-15), discloses preparing a composition comprising salts in an amount that renders the final solution hypertonic by combining (i.e. introducing) the salts as well as a buffer (sodium carbonate; i.e. an alkaline buffering agent) with a 1% saline solution (i.e. an aqueous fluid) to form the nasal rinse treatment fluid.  The composition is then used for irrigating and treating the nasal passageways (i.e. introducing the nasal rinse treatment fluid).
It would have been prima facie obvious to combine the ingredients of the Viscoflu composition and add it to an aqueous fluid because this is how the composition must necessarily be formed. 
As noted above, Zanetti discloses that the composition is pH controlled, but does not disclose an “alkaline buffering agent” per se.  
Cordray discloses that the hypertonic nasal rinse composition causes less irritation and or inflammation when it is buffered to a pH of between 6.0 and 7.5 (col 2, lines 65-67).  
It would have been prima facie obvious to use an alkaline buffer to buffer the pH of the Viscoflu composition to between 6.0 and 7.5. One having ordinary skill in the art would have been motivated to do so in order to reduce the irritation of the nasal passageways.  The skilled artisan would have had a reasonable expectation of success because standard buffers (e.g. the alkaline buffering agent sodium carbonate) could be used to reach the pH and because Cordray teaches that this pH has the effect of reduced irritation. 
With regard to claim 13, Viscoflu contains sodium chloride (i.e. a chloride salt).
With regard to claim 14, the Viscoflu formulation contains 3 % saline solution; however, Cordray teaches that hypertonic solutions are useful to treat irritations and inflammation of the nasal passages, therefore one having ordinary skill in the art would predict any composition having salt concentration greater than 0.9% (i.e. greater than the isotonic concentration) would be useful for this purpose.  For this reason, the examiner does not consider the range in salt content required by instant claim 14 to patentably define over the cited prior art.  
With regard to claim 15, Cordray teaches that sodium carbonate can be used to reach the target pH.  
With regard to instant claim 16, the examiner considers it a matter of routine for one having ordinary skill in the art to determine the quantity of buffering agent needed to reach the target pH of between 6.0 and 7.5.
With regard to claim 17, as noted above, Cordray provides motivation and expectation of success to formulate a nasal rinse composition to have a pH in the range of 6.0 to 7.5.  This range falls entirely within the range required by the instant claims.  
With regard to claim 19, Cordray teaches that nasal rinse compositions may include a preservative such as benzalkonium chloride to prevent bacterial growth (col 3, lines 53-57).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zanetti et al. (Farmaci, Vol 18 No 3; publication year 2019) in view of Sheffner (US 3,091,569; issue date: 05/28/1063) and Cordray (US 7,541,052; issue date: 06/02/2009) as applied to claims 11, 13-17 and 19 above, and further in view of Serrano (US 2008/0213410; publication date: 09/04/2008).   

The relevant disclosures of Zanetti and Cordray are set forth above.  Cordray discloses further that plant extracts including terpenes such as eucalyptus can provide antiviral and decongestion properties to the nasal rinse composition (col 3, lines 15-18).  Cordray does not expressly disclose that the eucalyptus terpenes are from an essential oil as recited in the instant claims.
Serrano, in the analogous art of topical antiviral compositions, teaches that eucalyptus essential oil contains eucalyptus derived terpenes (0037).
It would have been prima facie obvious to use eucalyptus essential oil as the source of eucalyptus terpenes in the composition of Zanetti/Cordray because one having ordinary skill in the art would have recognized this as suitable.  See MPEP 2144.07.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zanetti et al. (Farmaci, Vol 18 No 3; publication year 2019) in view of Sheffner (US 3,091,569; issue date: 05/28/1063) and Cordray (US 7541,052; issue date: 06/02/2009) as applied to claims 11, 13-17 and 19 above, and further in view of Glynn (US 2016/0325080; publication date: 11/10/2016).  

The relevant disclosure of Zanetti, and Cordray are set forth above.  Neither reference discloses introducing the nasal rinse composition into the nasal passage using a bag-on-valve system.  
Glynn, in the analogous art of nasal treatment with saline solutions (title, abstract), teaches that bag-on-valve delivery systems can be used for delivery.
It would have been prima facie obvious to deliver the nasal rinse composition of Zanetti/Cordray using a bag-on-valve system because one having ordinary skill in the art would have recognized this to be suitable.  See MPEP 2144.07.  

Response to Arguments
Applicant’s arguments, see page 5, filed 10/06/2022, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as detailed above.  

Conclusion
No claims are allowed.                                                                                                                                                                                                  Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617